department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend a former board member b replacement board member c individual d individual m state y country z foreign school x date dear contact person identification_number contact number fax number employer_identification_number uil numbers we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below primary issue do you qualify for exemption under sec_501 no for the reasons described below alternative issue in the event that you were found to qualify for tax exempt status under sec_501 on appeal would you be eligible to receive tax deductible donations under sec_170 no for the reasons described below facts you were incorporated in the united_states on date x pursuant to the nonprofit corporation statutes of the state of m your articles state that you were formed to pay stipends to students attending the z school which is a foreign organization located in country of y your corporate name is friends of z the description of activities in your application_for recognition of exemption confirmed that you pay the living_expenses of students who attend the foreign school z you asserted that you do not directly support the foreign school z but that you directly support z’s students you stated that your stipends are based on the financial need academic performance attendance and graduation potential of z’s students you said that those eligible for your stipends are full time students of the foreign school z who maintain a good academic record and who are on track to graduate from the z school you stated that you review and approve all grants and have control and discretion as to the use of your contributions however you also stated that you do not have an application form for the z students to complete and you do not require the students to document their qualifications for need and or academic merit with you in any formal way you or z verbally make z's students aware of the availability of your stipends there are students now attending the foreign school z and of those students currently receive a monthly stipend from you you asserted that the foreign school z did not create you but that you instead were formed independently you pointed out that your articles of incorporation do not state that you will merely receive contributions and send them at convenient intervals to be used by the foreign school z you also said that you do not have a foreign_subsidiary you asserted that contributions to you are not earmarked by your donors for the direct transfer to the foreign school z your initial list of board members included your board member a who is located in the foreign_country of y we asked if your board member a was employed by the foreign school z rather than answering the question you said that you removed person a from your board and replaced him with person b we later asked if your former board member a works for or serves at the foreign school z you then stated that a oversees the students at the z school your replacement board member b is also located in the foreign_country of y however you stated that your replacement board member b is not employed by the foreign school z we requested copies of the minutes of your board meeting at which person a resigned his position on your board and person b in response you stated director may resign at any time by giving written notice to the board that you do not record minutes of your board meetings we then asked for a statement signed by person b to indicate his willingness to serve on your board and for a copy of his resume you responded by submitting a small piece of paper with a minimal amount of information most of which was in a foreign language took his place article iv of your bylaws states a we asked you to provide documentation of the tax exempt status of the z school in the foreign_country of y you submitted a statement from a certified accountant in y saying that per his authority the z school is officially a non-profit organization we then asked what authority the certified accountant has to make this pronouncement in response you submitted another document written in a foreign language this may be a non-profit registration certificate but it is unclear to which organization this certificate pertains the bylaws that you submitted with your application_for exemption are not complete there are blank spaces throughout the document we asked you to provide complete bylaws and a copy of the minutes of the board meeting at which the bylaws were adopted you responded with the statement have submitted these bylaws for approximately years for about organizations the irs has accepted these in all cases without any questions article v of the bylaws states that your directors consist of a president one or more vice- presidents a treasurer and a secretary however your application stated that you actually have just three directors and one trustee when we asked about the discrepancy between the application and the bylaws you stated that the titles are interchangeable in your initial application you indicated that you had adopted a conflict of interest policy however you did not actually submit a copy of that document instead you stated our organization does not contemplate entering into a transaction or arrangement that might benefit the private interest of an officer or director of the organization or might result in a possible excess_benefit_transaction this policy is intended to supplement but not replace all applicable state and federal laws governing conflict of interest applicable to non-profit and charitable organizations we asked you to explain your recordkeeping procedures you responded that you maintain a we also asked what kind of controls were in place to record of receipts and expenditures’ insure that the cash gets to the z students you responded that we control the cash at all times we asked for actual financial data for you did not respond to our request in the same request we asked for the names of the officers directors and teachers at the z school but you did not provide that information in your original application_for exemption you stated that the z students received stipends of approximately dollar_figure received dollar_figure however you later stated that the z students each each per month per month and dollar_figure the bank statements that you provided included checks written for very large amounts such as your explanation for this was that the z students with medical conditions dollar_figure may receive a higher amount than other students however in the same response you said that each of the z students received the exact same amount for bank statements tell another story and your one of your checks was for dollar_figure _ which indicated each z student may have received dollar_figure at that later of your checks totaling dollar_figure time the z students may have received dollar_figure totaling dollar_figure time were cashed indicating that each z student may have received dollar_figure each at that time on another date of your checks at that were cashed at the same time indicating that we asked how you determine that each z student receiving a stipend is actually needy you said that the family income must be below poverty level as established by the foreign government of y we asked if you verify the income of the z students and you said no the school has this documentation’ as noted above at one point in the development of the application you indicated that your original board member a had been replaced however after that replacement happened you said that the only two individuals that have access to your bank account are persons c and a you further stated that only persons c and a have the authority to write checks and use your debit card and that only person a determines the amount of the checks to be written you also said that person a cashes the checks that you write at a money exchange located in the foreign_country y and that person a then hands out the cash to the z students when we asked how you ensure that the z students receive the appropriate amounts you said that we hand it to them directly and we are in daily contact with them the actual paper trail ends with person a cashing your checks in the foreign_country of y in our most recent correspondence we asked for the name of the individual who is responsible for the day to day control_over your financial transactions you then stated that person d controls your financial transactions there is no prior record of person d being involved with you and he has never been listed as one of your board members officers or trustees we asked you if you refer to the ofac sdgt office of foreign assets control specially designated global terrorist list to determine if your foreign grant recipient is included on the list of possible terrorist activity organizations you said that you do not refer to the ofac list because you hand out cash to individuals that are not united_states citizens we then asked what process you use to ensure that you are not supporting individuals that are involved in terrorist activities you responded that a knows each student personally and gives the stipend directly to each one’ law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section an organization fails to meet either the organizational_test or the operational_test it is not exempt if sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be it engages primarily regarded as operated exclusively for one or more exempt purposes only if in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the lessening of the burdens of government sec_170 of the code provides subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 of the code defines a charitable_contribution to include a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation which is a created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states b organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and d which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_170 of the code further provides that a contribution or gift by a corporation to a it is trust chest fund or foundation shall be deductible by reason of paragraph c only if to be used within the united_states or any of its possessions exclusively for purposes specified in subparagraph c b sec_1_6001-1 of the procedure and administration regulations provides in general that any person subject_to tax under subtitle a of the code or any person required to file an information_return with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 of the regulations provides that for exempt_organizations in addition to such permanent books_and_records required by sec_1_6001-1 with respect to the tax imposed by sec_511 on the unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements sec_1_6001-1 of the regulations retention of records provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law revproc_2009_9 r b superseding revproc_2008_9 2008_1_cb_258 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed sec_4 states that the organization must fully describe all of the activities in which it engages or will engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the actual and anticipated sources of receipts and the nature of actual and contemplated expenditures revrul_56_304 1956_2_cb_306 stated that an organization which otherwise met the requirements for exemption from federal_income_tax was not precluded from making distributions to individuals provided such distributions were made on a true charitable basis the ruling said that organizations of this type must maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service revrul_59_95 1959_1_cb_627 concerned an exempt_organization that was requested to produce a financial statement and a statement of its operations for a certain year that organization’s records were incomplete and it was unable to furnish such statements the service held that the failure or inability to file the required information justified the revocation of the exempt status of that organization it can be shown that the gift is revrul_63_252 1963_2_cb_101 holds that contributions to certain domestic charitable in fact to or for_the_use_of the organizations are deductible if domestic organization and that the domestic organization is not serving as an agent for or conduit to a foreign organization the revenue_ruling states that it is clear that the requirements of sec_170 of the code would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the ultimate foreign recipient revrul_66_79 1966_1_cb_48 amplifies revrul_63_252 to provide that contributions to a domestic charity that are solicited for a specific project of a foreign charitable_organization are deductible under sec_170 of the code if the domestic charity has reviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to the use of the contributions this conclusion is reached because the contributions received by the domestic charity are regarded as for_the_use_of the domestic organization and not the foreign organization receiving the grant from the domestic organization revrul_68_489 1998_2_cb_210 held that an organization did not jeopardize its exemption under sec_501 of the code even though it distributed funds to nonexempt organizations because it retained control and discretion over the ultimate use of the funds and it maintained records establishing that the funds were in fact ultimately used for sec_501 purposes in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 74_tc_531 was an action for declaratory_judgment pursuant to sec_7428 the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inured to the benefit of private persons or was not operated for private benefit therefore the organization did not qualify for exemption in 86_tc_110 the organization filed for a declaratory_judgment with the court seeking to reverse the service's revocation of the organization's determination_letter the case was called for trial several years later no appearance was made by the organization at the trial the court granted the service’s motion to dismiss the case for failure to properly prosecute the court stated that petitioner's lack of diligence in prosecuting its case coupled with petitioner's unexcused failure to appear at trial warrants dismissal 70_fedclaims_782 was another action for declaratory_judgment the court found that the administrative record supported the service’s denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting non exempt schemes the organization claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court ruled against the applicant stating that it had failed to bear its burden_of_proof to establish that it qualified for exemption the court said it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant in 82_tc_18 the court denied exempt status the court noted that the organization had failed to respond completely and candidly to the irs during the administrative processing of its application_for exemption the court confirmed that an applicant may not declare what information or questions are relevant in a determination process the court cited several other cases that upheld adverse rulings by the irs because of the failure of the applicants to provide full and complete information on which the irs could make an informed decision in 485_us_351 108_sct_1179 99_led_368 the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute the court said that whether an organization has satisfied the operational_test of sec_501 c is a question of fact in 71_tc_102 the court upheld the denial of exemption on an organization that made grants to individuals the organization asserted that its grants were made in furtherance of a charitable purpose to assist the poor who were in need of food clothing shelter and medical attention however the organization was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the only documentation contained in the administrative record was a list of grants made during one of the three years in question which included the name of the recipient the amount of the grant and the reason for the grant which was specified as either unemployment moving_expenses school scholarship or medical expense the court held that this information was insufficient in determining whether the grants were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of an exempt_purpose application of law sec_6001 of the code requires organizations exempt from tax to retain records sufficient to detail their exempt_function activities to qualify for exempt status an organization must make a convincing case that it qualifies for tax exempt status under code sec_501 an organization that is unable to demonstrate that it now has or will have in the future sufficient records to show that its operations exclusively further exempt purposes will not be found to meet the operational_test under sec_501 of the code per new dynamics foundation the burden is on the applicant to establish that it meets the statutory requirements you have provided very little information regarding how you operate you allow the z school which is located in the foreign_country y to make the decisions and to keep the records as to whether a student is actually needy or otherwise qualified for aid you allow unauthorized individuals non-board members to control your financial operations the criteria for your grants or the amounts of the grants did not appear to be clear or consistent from one of your responses to another revproc_2009_9 provides that an organization seeking exemption must fully describe all of its activities including standards criteria and procedures you did not do that you delegated much of your authority responsibility and operations to other individuals and entities you allow the foreign z school in y to make the determination as to who is eligible for your assistance any recordkeeping along these lines is only done by the foreign school z you allow non-board members and otherwise unauthorized individuals who have no official responsibility or obligation to report to or answer to your officers or board to control your day to day finances and to hand out cash to the z students you allow individuals with no official connection to your organization to write checks for your organization denial of your exempt status is supported by the above cited revrul_59_95 because you could not or would not furnish satisfactory financial statements and other necessary information such as a listing of the names of the z school’s officers directors and teachers to be exempt under sec_501 an organization must be both organized and operated for one or more exempt purposes specified in the section although exclusively does not mean solely or without exception the presence of a single nonexempt purpose if substantial will preclude exemption regardless of the number or importance of exempt purposes as indicated in the above cited better business bureau case this further supports the proposed denial of your exempt status as stated in the above cited new dynamics foundation case exemption from federal income_taxation is not a right it is a matter of legislative grace that is strictly construed the applicant bears the burden of establishing that it qualifies for exempt status an applicant must prove that it is organized and operated exclusively for exempt purposes and not for the private benefit of its creators designated individuals or organizations controlled by such private interests other cases supporting our proposed denial of your exempt status along this line of reasoning are the above cited harding hospital national association of american churches basic bible church and bubbling well church burden_of_proof to clearly establish that it deserves the privilege of tax exempt status you did not meet those requirements these cases all confirm that an applicant bears the your legal name is indicative of a general purpose to assist the foreign z school you do not write checks directly to z but in helping z’s students to attend you indirectly help z this is a one to one foreign conduit relationship your donors may be certain that their donations will pass through you to the benefit of the foreign school z you wish to be viewed as benefiting poor students rather than benefiting the foreign school z but you failed to document that interpretation per the above cited revrul_56_304 it can be shown that the gift is for_the_use_of the domestic organization and the revrul_63_252 states that contributions to certain domestic charitable_organization are deductible if domestic organization is not serving as an agent for the foreign organization the amount and frequency of the checks you write are determined by an individual that controls the foreign z school as a domestic entity in the united_states you have little or no control_over who actually receives your cash how much they receive or what they actually use it for applicant’s position you stated that all contributions to you are distributed properly in accordance with rev_rul you also asserted that your application_for tax exempt status and the deductibility of contributions are supported by cited rev ruls and service’s response to applicant’s position although you said that per revrul_63_252 and you are acting with proper control and discretion the facts depicted in the administrative file tell a different story you were specifically formed to benefit one particular foreign school z cash your checks and hand out the money to individual with little or no documentation back to you as to the actual qualifications of the individuals or how they actually use the cash individuals associated with z your requests protests and the service’s response you responded with correspondence to our proposed denial of your application_for exemption in this letter you cited no legal precedent you asserted that you repeatedly tried to contact the irs agent assigned to your account you further stated that this agent failed - repeatedly - to respond to your initiations you said that you submitted materials and tried to call and clarify that you had the necessary material to process the application you further asserted that your phone messages repeatedly went unreturned and that the service did not respond you said that the service rejected your request without giving you the opportunity to resolve any matters that were unclear while you claim that telephone calls were unreturned we have no record of these calls to illustrate we have record of talking to trustee c on several occasions and each time he only requested extensions and there were no questions asked regarding the additional information that was requested at one point the service called trustee c to follow up on a request for information and he not only had no questions but indicated that he would not be able to respond to the request and the case was closed as a failure to establish fte after the response was received the case was reopened we sent another request for additional information no calls were received from trustee c again the service called trustee c to follow up on the request for additional information trustee c had no questions for the service and said that he was still waiting on the people in the foreign_country of y so the case was closed again as an fte the case was reopened again after the additional information that we requested was supplied trustee c called and left a message that he needed more time because he was out of town additional time was granted per his request the service called trustee c to let him know that it didn't appear that they would qualify for exemption at that time the basis for denial was discussed after receiving the proposed denial letter trustee c called the agent to discuss and left a message the agent returned his telephone call that same day at that time the agent told trustee c that at no time did they refuse to discuss the information requests with him and that there were no telephone calls that went unreturned the agent then offered for trustee c to speak to the manager and he declined he asked that the agent put the issues that need clarification in writing that that he could respond therefore we sent a letter to you requesting clarification of your issues a month passed and no response was received at that time the agent called trustee c to follow up trustee c said that he needed another week or two two months passed after the clarification letter was sent no response or telephone call was received and the agent again called trustee c he asked for the agent to fax a copy of the letter to him trustee c stated that he would have the response back to the agent in a couple of days two weeks later a fax was sent by the agent to trustee c to remind him that his response was past due we included a new extended due_date several weeks passed and you have not responded or called included with your protest to our proposed denial you asserted that you did not know that the information had to be submitted in english a basic requirement of form_1023 as outlined in the instructions thereto is that the form and all of its attachments must be in english the other issues that you have protested include the following a b the relationship between yourself and the foreign organization your lack of board meeting minutes o a o - a financial data the service’s request for determination of the need of the students of the scholarships stipends you provide the non-profit status of the foreign organization that you support the discrepancy in distributions of funds to students the procedure of the distributions of funds the protest letter from you states in part it seems clear to us that most of the questions or concerns the irs has are based ona misunderstanding as to where the line is drawn between the organization located in the foreign_country of y and the american organization that contributes funds towards it we empathically state and cannot empathize enough that the american organization seeking irs non-profit status is completely independent of the organization located in the foreign_country of y in terms of decision-making with regards to funds donated to us the american organization was created entirely as a separate_entity and must to fulfill the interests of its board and its supporters remain so we commit to our own board and the us supporters that the control and decision making is in their hands as much as they desire it to be there is no misunderstanding of the situation at hand although the organization is organized separately from the foreign organization the facts show that you are operating with a complete lack of control and discretion over the distributions you make to the foreign organization that you support while you say that the american organization is completely independent the fact remains that the foreign organization makes the decisions and keeps the records regarding distributions your protest included your admission that there were no formal board meetings or minutes kept to remove and replace the officers you asserted that because of a cross representation on the board not all the members were native english speakers as a result it is not unusual that our conversations correspondence and even meetings be peppered with phrases in other languages keeping minutes in multiple languages would be cumbersome and our board members felt unnecessary moreover as we believe that there is no legal requirement to keep minutes at board meetings we have not done so sec_1_6001-1 of the regulations requires organizations to retain records that detail their exempt functions as you have not shown that you have sufficient records to show that your operations exclusively further exempt purposes you do not meet the operational_test you have no system of record keeping rather you allow the foreign organization to keep the records on your behalf regarding the lack of financial data that was provided you say that knowing that we had previously filed tax returns that you believed that we had access to such financial records and did not know what additional records were needed you further stated that you were awaiting a response from the service which never came regarding this matter we have no record of such request you then stated that at this time we are re-submitting the tax returns however you failed to provide a copy of your tax_return regarding the determination of need of the scholarship stipends that you distribute you stated that in the foreign_country of y the government has very stringent policies and lengthy bureaucratic procedures that review the financial status of the students we support a significant portion of our determination is not done by individual student but rather by category students who have been deemed by government agencies as living below the poverty_line and so forth automatically fall into a category of priority need you go on to state that the students’ cases are reviewed annually by government and that you do not have to do our own analysis this further affirms your lack of review the financial status of the students even if these students are indeed classified as needy you keep no records and require no documentation or verification from the students therefore there is no assurance that your funds are going to support a charitable_class your protest included what you purport was a copy of the non-profit documentation of the foreign organization that you support the document was written in a foreign language and you provided the english translation the english translation states that the document is for an organization with a different name it is not documentation for the organization that you say you are supporting we gave you an opportunity to clarify but you did not respond to our request you acknowledged that there seemed to be a discrepancy in the amount of the stipends provided to the students you asserted that the amount of the stipend can change based on the value of the us dollar versus the currency used in the foreign_country of y you also indicated if funds are low the stipends will be that the amounts can vary based on availably of funds smaller and if the funds increase then the stipends also increase the stipend amount could vary based on special incentive to students such as a bonus to perform well on specific exams you had previously told us that you provide equal stipends to the students however you now say that sometimes we discreetly providing additional funding - based on need you say that medical_care for the student or immediate_family member’ is a reason to provide an extra stipend you asserted that it could be given in the form of a non-interest bearing loan to be repaid at a later date or as a direct gift you further stated that because of your desire for discretion and our assurance to such students that other students will not find out about it we maintain a written rule that all stipends are equal however indeed we confirm that in individual cases we may provide private funding for vital and basic needs for students’ survival these loan activities were not disclosed this prior to your protest of our proposed denial we have very little information regarding this activity as you are providing funding to individuals and not keeping adequate_records it can not be concluded that this furthers an exclusively exempt_purpose you have failed to provide enough information to prove to us that you are operating in a manner that would allow for you to qualify for exemption under sec_501 of the irc in support of your fund distribution procedures you stated that in y it is the standard procedure among education institution like the one we support that distribution of stipends is done in cash you stated that our students generally do not have credit cards and if we distribute stipends in checks the banks take high fees for transaction such as depositing checks for that reason it is standard procedure that as much as possible funds are distributed in cash many legal money changing offices will give leniencies in fees for us to the fact that handing change checks into cash which is why it is not usually done at the bank out cash is the standard procedure in the foreign_country y does not bring you into compliance with the record keeping requirements of sec_6001 the irc this activity illustrates a clear lack of control and discretion of the distributions of your funds conclusion as to primary issue as to the primary issue depicted on page we conclude that you do not qualify for tax exempt status under sec_501 for the above stated reasons conclusion as to alternative issue of this letter we conclude that even if you were as to the alternative issue depicted on page subsequently found to qualify for exemption under sec_501 on appeal you would still not qualify for the deductibility of contributions under sec_170 appeal rights and other procedures you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
